ACCEPTED
                                                                                                                                                                                    04-15-00456-CR
                                                                                                                                                                        FOURTH COURT OF APPEALS
                                                                                                                                                                             SAN ANTONIO, TEXAS
                                                                                                                                                                              10/14/2015 2:34:44 PM
                                                                                                                                                                                     KEITH HOTTLE
                                                                                                                                                                                             CLERK

                                                           NO.	  	  04-­‐15-­‐00456-­‐CR	  
                                                                             	  
                                                   IN	  THE	  COURT	  OF	  APPEALS	              FILED IN
                                                                                               4th COURT OF APPEALS
                                          FOURTH	  COURT	  OF	  APPEALS	  DISTRICT	   SAN ANTONIO, TEXAS
                                                         SAN	  ANTONIO,	  TEXAS	            10/14/15 2:34:44 PM
                                                                                                 KEITH E. HOTTLE   	  
                                                                                                       Clerk
                                                                             	  
                                                                JAMES	  GARZA.	  
                                                                             	  
                                                                  Appellant	  
                                                                             	  
                                                                            V.	  
                                                                             	  
                                                        THE	  STATE	  OF	  TEXAS,	  
                                                                             	  
                                                                      Appellee	  
                                                                                                                   	  
                                                                             	  
                                   ON	  APPEAL	  FROM	  THE	  290th	  DISTRICT	  COURT	  
                                                    OF	  BEXAR	  COUNTY	  TEXAS	  
                                            CAUSE	  NUMBER	  2009-­‐CR-­‐12648A
                                                                                                                   	  
                                                                             	  
                                                   BRIEF	  FOR	  THE	  APPELLANT	  
	            	            	       	       	           	          	          	  
	  
	            	            	               	            	            	            	                                             EDWARD	  F.	  SHAUGHNESSY	  
                                      	            	            	                      	                              	  	  	  206	  E.	  Locust	  Street	  
	            	            	               	            	            	                            	                             San	  Antonio,	  Texas	  78212	  
	            	            	               	            	            	                            	                             (210)	  212-­‐6700	  
	            	            	               	            	            	                            	                             (210)	  212-­‐2178	  (FAX)	  
	            	            	               	            	            	                            	                             Shaughnessy727@gmail.com	  
	            	            	               	            	            	                            	                             SBN	  18134500	  
                                                                                                                                      	  	  	  
                                                                                	  	  	  	  	  	  	  	  	   	                            	   	  	  
       	  
ORAL	  ARGUMENT	  REQUESTED	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	          ATTORNEY	  FOR	  APPELLANT	  
                                                                                                     	  
TABLE	  OF	  CONTENTS	  
	  
Table of Contents ..................................................................................................... ii

Table of Interested Parties ...................................................................................... iii

Table of Authorities..................................................................................................iv

Brief for the Appellant .............................................................................................. v

Summary of the Argument ...................................................................................... 6

Argument and Authorities ....................................................................................... 9

Conclusion and Prayer ............................................................................................10

Certificate of Service ............................................................................................... 12

Certificate of Compliance…………………………………………………………………………....12
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  




                                                            ii
                                                                                                                                                      PARTIES	  AND	  COUNSEL	  
	  
	  
	  
	  
TRIAL	  COUNSEL	  FOR	  THE	  STATE:	  
	  
WENDY	  WILSON	  
Assistant	  Criminal	  District	  Attorney	  
Bexar	  County,	  Texas	  
401	  W.	  Nueva	  
San	  Antonio,	  Texas	  78205	  
	  
TRIAL	  COUNSEL	  FOR	  APPELLANT:	  
	  
EDWARD	  F.	  SHAUGHNESSY,	  III	  
206	  E.	  Locust	  
San	  Antonio,	  Texas	  78212	  	  	  	  	  	  	  	  	  	  	  	  
	  
	  
APPELLANT’S	  ATTORNEY	  ON	  APPEAL:	  
	  
EDWARD	  F.	  SHAUGHNESSY,	  III	                                                                                                                                         	                                             	                                             	  
206	  E.	  Locust	  Street	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
San	  Antonio,	  Texas	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
(210)212-­‐6700	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
(210)	  212-­‐2178	  Fax	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
SBN	  18134500	  
	  
	  
TRIAL	  JUDGE:	  
	  
MELISA	  SKINNER	  
290th	  Judicial	  District	  
Bexar	  County,	  Texas	  
                                                                                                                                                                                                      	  




                                                                                                                                                                                                                    iii
                                                         	  
                                         TABLE	  OF	  AUTHORITIES	  
	  
	  
Cases	  
	  
Bear	  Cloud	  v.	  State,	  334	  P.3d	  132	  (Wyoming	  2014)………………………………..……..10	  

Eddings	  v.	  Oklahoma,	  102	  S.	  Ct.	  869	  (1987)………………………………………....………10	  

Miller	  v.	  Alabama,	  _____	  U.S._____,	  132	  S.	  Ct.	  2455	  (2012)…………..………....7,	  8,	  9,	  10	  

State	  v.	  Dull,	  351	  P.2d	  641	  (Kansas	  2015)…………………………………………………….10	  
	  
State	  v.	  Lyle,	  854	  N.W.2d	  378	  (Iowa	  2014)………………………………………………...…10




                                                           iv
                                           NO.	  04-­‐15-­‐00456-­‐CR	  
                                                          	  
	  
	  
JAMES	  GARZA,	   	            	     §	     COURT	  OF	  APPEALS,	  FOURTH	  
	  
	  	   Appellant	   	         	     §	  
	  
V.	     	      	     	        	     §	     COURT	  OF	  APPEALS	  DISTRICT	  
	  
THE	  STATE	  OF	  TEXAS,	   	      §	  
	  
	  	   Appellee	   	          	     §	     SAN	  ANTONIO,	  TEXAS	  
	  
	  
                               BRIEF	  FOR	  THE	  APPELLANT	  
                                                 	  
TO	  THE	  HONORABLE	  COURT	  OF	  APPEALS:	  
	  	  
	       Now	  comes	  the	  appellant,	  James	  Garza	  and	  files	  this	  brief	  in	  Cause	  

No.	   04-­‐14-­‐00456-­‐CR.	   	   The	   appellant	   appeals	   from	   a	   judgment	   of	   the	  

290th	  District	  Court	  of	  Bexar	  County,	  Texas.	  

	        The	   appellant	   was	   indicted	   by	   a	   Bexar	   County	   grand	   jury	   for	   the	  

offense	  of	  Capital	  Murder	  on	  December	  16,	  2009.	  	  He	  was	  subsequently	  

convicted	   by	   a	   jury	   and	   sentenced	   to	   Life,	   without	   the	   possibility	   of	  

parole,	   in	   the	   Texas	   Department	   of	   Criminal	   Justice-­‐	   Institutional	  

Division.	  	  That	  conviction	  was	  and	  sentence	  was	  appealed	  to	  this	  Court.	  	  

On	   October	   12,	   2012,	   this	   Court	   affirmed	   the	   judgment	   of	   the	   trial	   Court	  

in	   all	   respects.	   See:	   Garza	   v.	   State,	   (04-­‐22-­‐00891-­‐CR,	   Tex.	   App.-­‐San	  


                                                            5
Antonio,	   October	   24,	   2012)	   (2012	   WL	   5236048).	   	   The	   appellant	  

subsequently	   sought	   and	   obtained	   a	   Petition	   for	   Discretionary	   Review	  

to	   the	   Court	   of	   Criminal	   Appeals.	   	   On	   June	   11,	   2014,	   that	   Court	   reversed	  

the	   judgment	   of	   this	   Court	   and	   remanded	   the	   cause,	   to	   this	   Court,	   for	  

further	   proceedings.	   	   Garza	   v.	   State,	   435	   S.W.	   3d	   258	   (Tex.	   Crim.	   App.	  

2014).	  

	        This	  Court	  subsequently	  reversed	  and	  remanded	  the	  cause	  to	  the	  

trial	  Court	  for	  purposes	  of	  resentencing.	  	  Garza	   v.	   State,	   453	   S.W.3d	   548	  

(Tex.	  App.-­‐San	  Antonio,	  2014)	  

	        The	   appellant	   thereafter	   appeared	   in	   the	   290th	   District	   Court	   for	  

purposes	   of	   resentencing.	   (C.R.-­‐179,	   180,	   181)	   	   Following	   a	   sentencing	  

hearing	   conducted,	   before	   the	   trial	   Court,	   the	   appellant	   was	   sentenced	  

to	   Life	   in	   the	   Texas	   Department	   of	   Criminal	   Justice-­‐Institutional	  

Division.	  (S.C.R.-­‐3,	  4)	  	  The	  appellant	  thereafter	  filed	  a	  written	  notice	  of	  

appeal	  and	  this	  appeal	  was	  pursued.	  (C.R.-­‐173)	  

	        	  

	                                        	  




                                                              6
       	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  SUMMARY	  OF	  ARGUMENT	  

       	                     	  
	  
       	                     The	  trial	  Court	  erred	  in	  refusing	  to	  provide	  the	  appellant	  a	  

       sentencing	  hearing	  that	  complied	  with	  the	  dictates	  of	  the	  United	  States	  

       Supreme	  Court	  set	  forth	  in	  Miller	  v.	  Alabama,	  _____	  U.S._____,	  132	  S.Ct.	  

       2455	  (2012).	  	  

       	                     	                      	                     	  	  	  	  

                                                                                                	  
                                                                                                	  
       	                                                                   STATEMENT	  OF	  APPLICABLE	  FACTS	  

       	                     Prior	  to	  the	  sentencing	  hearing,	  ordered	  by	  this	  Court	  in	  its	  

       opinion	  of	  December	  23,	  2014,	  the	  appellant	  caused	  to	  be	  filed	  a	  written	  

       Motion	  fro	  Appointment	  of	  an	  Independent	  Expert	  Witness.	  (C.R.-­‐167)	  	  

       That	  motion	  sought	  two	  species	  of	  relief	  from	  the	  trial	  Court	  prior	  to	  the	  

       “resentencing”	  hearing	  ordered	  by	  this	  Court.	  	  It	  sought	  to	  have	  the	  trial	  

       Court	  to	  appoint	  an	  expert	  witness	  in	  the	  issue	  of	  “mitigation”.	  	  In	  

       addition	  the	  motion	  requested	  that	  the	  “resentencing”	  be	  conducted	  

       before	  a	  jury	  and	  that,	  the	  potential	  range	  be	  that	  of	  a	  traditional	  first	  

       degree	  felony	  	  (Five	  years	  to	  Life)1.	  	  (C.R.167	  thru	  170)	  	  On	  the	  date	  the	  


       1
        Prior to the onset of the trial the appellant had caused to be file a written Election of
       Punishment wherein he notified that he desired that a jury assess his punishment in the
                                                                                                                                                  7
case	  was	  called	  for	  the	  “resentencing”,	  that	  motion	  was	  presented	  to	  the	  

trial	  Court.	  	  After	  hearing	  arguments	  from	  counsel,	  the	  trial	  Court	  

denied	  the	  relief	  requested	  in	  the	  motion.	  (R.R.-­‐9)	  

	         The	  trial	  Court	  then	  proceeded	  with	  an	  evidentiary	  hearing	  

limited	  to	  the	  single	  issue	  of	  whether	  or	  not	  the	  appellant	  was	  

seventeen	  years	  of	  age	  at	  the	  time	  of	  the	  commission	  of	  the	  offense.	  	  The	  

appellant	  presented	  evidence	  that	  established	  that	  he	  was	  seventeen	  

years	  of	  age	  at	  the	  time	  of	  the	  commission	  of	  the	  offense.	  	  The	  State	  of	  

Texas	  presented	  no	  evidence	  to	  contradict	  the	  appellant’s	  evidence	  on	  

that	  particular	  issue.	  	  The	  trial	  Court	  then	  made	  a	  factual	  finding	  that	  the	  

appellant	  was	  seventeen	  years	  of	  age	  at	  the	  time	  of	  the	  commission	  of	  

the	  offense.	  (R.R.-­‐13)	  	  Thereafter	  the	  trial	  Court	  assessed	  the	  appellant’s	  

punishment	  as	  Life	  in	  the	  Texas	  Department	  of	  Criminal	  Justice-­‐

Institutional	  Division	  with	  the	  possibility	  of	  parole.	  (R.R.-­‐14)	  	  An	  

amended	  judgment	  was	  entered	  to	  reflect	  the	  action	  of	  the	  trial	  Court.	  

(S.C.R.-­‐3,4)	  	  

	         	  
	  
	  

	  

	  

                                                             8
	  

                                  APPELLANT’S	  SOLE	  POINT	  
                                             OF	  ERROR	  
                                                    	  
                    THE	  TRIAL	  COURT	  ERRED,	  IN	  VIOLATION	  OF	  
                           THE	  EIGHTH	  AMENDMENT	  TO	  THE	  
                   UNITED	  STATES	  CONSTITUTION,	  IN	  REFUSING	  
                 THE	  APPELLANT’S	  REQUEST	  FOR	  A	  PUNISHMENT	  
                HEARING	  CONSISTENT	  WITH	  THE	  HOLDING	  OF	  THE	  
                           UNITED	  STATE	  SUPREME	  COURT	  IN	  
                MILLER	  V.	  ALABAMA,	  ____U.S.____,	  132	  S.CT.	  2455	  (2012)	  
	  

	                                                               	  	  	  	     	     	     	  

	                                  ARGUMENT	  AND	  AUTHORITIES	  

	  	  	  	  As	  has	  been	  noted	  by	  both	  this	  Court	  and	  the	  Court	  of	  Criminal	  

Appeals,	  the	  appellant	  has	  never	  been	  accorded	  a	  sentencing	  hearing	  of	  

any	  sort	  and	  has	  been	  sentenced	  initially	  to	  Life	  without	  the	  possibility	  

of	  parole,	  and	  thereafter	  to	  Life.	  	  As	  a	  consequence,	  the	  seventeen	  year	  

old	  defendant2	  has	  never	  been	  accorded	  a	  sentencing	  hearing	  which	  

allowed	  him	  to	  present	  meaningful	  mitigation	  evidence,	  	  the	  Eighth	  

Amendment	  to	  the	  United	  States	  Constitution3,	  as	  recently	  construed	  in	  

the	  context	  of	  defendant’s	  under	  the	  age	  of	  eighteen	  at	  the	  time	  of	  the	  

offense,	  mandates	  that	  offenders	  seventeen	  years	  of	  age	  or	  younger	  be	  

2
 At the time of the offense.
3
 Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted.
                                                                9
accorded	  a	  sentencing	  hearing	  that	  allows	  a	  sentence	  to	  take	  into	  

account	  the	  background	  and	  mental	  and	  emotional	  development	  of	  a	  

youthful	  defendant	  be	  duly	  considered	  in	  	  assessing	  his	  culpability.	  

Miller	  v.	  Alabama,	  supra,	  pg.	  2467.	  (Citing:	  Eddings	  v.	  Oklahoma,	  102	  S.Ct.	  

869	  (1987)).	  	  The	  Court	  explained	  the	  rationale	  behind	  its	  holding	  that	  

life	  without	  the	  possibility	  of	  parole	  for	  youthful	  offenders	  was	  

inconsistent	  with	  the	  Eighth	  Amendment	  in	  the	  following	  terms:	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  Such	  mandatory	  penalties,	  by	  their	  nature,	  preclude	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  a	  sentencer	  from	  taking	  account	  of	  an	  offender’s	  age	  	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  and	  the	  wealth	  of	  characteristics	  and	  circumstances	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  attendant	  to	  it.	  	  Miller	  v.	  Alabama,	  supra	  at	  2468.	  
	  
	  
	  	  	  	  	  	  	  	  	  The	  sentencing	  protocol	  employed	  in	  the	  instant	  case	  is	  

fundamentally	  indistinguishable	  from	  that	  found	  flawed	  in	  Miller.	  	  Life	  

in	  confinement	  is	  no	  less	  a	  mandatory	  sentence	  than	  Life	  in	  confinement	  

without	  the	  possibility	  of	  parole.	  	  Consequently	  a	  mandatory	  sentence	  of	  

life	  for	  a	  youthful	  offender,	  such	  as	  that	  imposed	  herein,	  is	  violative	  of	  

the	  Eighth	  Amendment	  because	  it	  is	  a	  sentence	  that	  wholly	  fails	  to	  allow	  

for	  the	  admission	  and	  consideration	  of	  mitigating	  factors	  attributable	  to	  

the	  youth	  of	  the	  offender.	  	  See:	  State	  v.	  Dull,	  351	  P.2d	  641	  (Kansas	  2015);	  

State	  v.	  Lyle,	  854	  N.W.2d	  378	  (Iowa	  2014);	  Bear	  Cloud	  v.	  State,	  334	  P.3d	  

132	  (Wyoming	  2014).	  

                                                                                    10
	     	   	      	      	        PRAYER	  FOR	  RELIEF	  

	  
             WHEREFORE,	  PREMISES	  CONSIDERED,	  Appellant,	  James	  Garza,	  

prays	  that	  this	  Court,	  reverse	  the	  judgment	  of	  the	  trial	  Court	  and	  

remand	  the	  cause	  for	  purposes	  of	  a	  new	  punishment	  hearing	  and	  a	  

sentence	  imposed	  by	  a	  jury.	  

             	  

/s/Edward F. Shaughnessy,III


EDWARD	  F.	  SHAUGHNESSY,	  III	  
206	  E.	  Locust	  
San	  Antonio,	  Texas	  78212	  
(210)	  212-­‐6700	  
(210)	  212-­‐2178	  (fax)	  
SBN	  18134500	  
Shaughnessy727@gmail.com	  
Attorney	  for	  the	  appellant	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	       	  
	       	      	        	  
	  
	  
	  
                                                       11
	        	        	        	         CERTIFICATE	  OF	  SERVICE	  
	        	  

	        I,	  Edward	  F.	  Shaughnessy,	  III,	  attorney	  for	  the	  appellant	  hereby	  

certify	  that	  a	  true	  and	  correct	  copy	  of	  the	  instant	  pleading	  was	  served	  

upon	  Nico	  LaHood,	  Criminal	  District	  Attorney	  for	  Bexar	  County,	  401	  W.	  

Nueva,	  	  San	  Antonio,	  Texas	  78205	  by	  use	  of	  the	  U.S.	  Mail	  on	  this	  

the__14__	  October,	  2015.	  

	  

/s/ Edward F. Shaughnessy,III


Edward	  F.	  Shaughnessy,	  III

Attorney	  for	  the	  Appellant

	  

                                     CERTIFICATE	  OF	  COMPLIANCE	  

	        I,	  Edward	  F.	  Shaughnessy,	  III,	  attorney	  for	  the	  appellant,	  hereby	  

certify	  that	  the	  instant	  document	  contains	  	  1365	  	  words.	  

	  

//Edward F. Shaughnessy,III


Edward	  F.	  Shaughnessy,	  III




                                                          12